Citation Nr: 0612987	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-31 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for pancreatic cancer due 
to herbicide (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision by the Togus, 
Maine Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran service connection for 
excision of pancreatic mass due to pancreatic cancer.

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in December 2005.  A 
transcript of the hearing is of record.  


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The veteran's pancreatic cancer is not of service origin, 
was not manifested to a compensable degree within one year 
following the veteran's separation from active military 
service, nor is it related to any incident of service.


CONCLUSION OF LAW

Pancreatic cancer was not incurred in or aggravated by 
service nor may a malignant tumor be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in February 2004, after the enactment of the VCAA.  

An RO letter dated in March 2004, before the original 
adjudication of the claim, provided the veteran the notice 
required under the VCAA and the implementing regulations.  In 
this letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was related to 
service.  The letter also requested that he submit any 
evidence in his possession that pertained to the claim.  By 
this letter, the veteran was notified of what evidence, if 
any, was necessary to substantiate his claim and it indicated 
which portion of that evidence the veteran was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on behalf of the veteran.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable, as this denial renders any rating 
issue or effective date issue moot.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 2002).

Service connection may also be granted for malignant tumors 
manifested to a degree of 10 percent disabling within one 
year following the veteran's release from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

38 U.S.C.A. § 1116 (West 2002) provides that a veteran who 
served in the Republic of Vietnam during the period beginning 
January 9, 1962, and ending on May 7, 1975, is presumed to 
have been exposed during such service to certain herbicide 
agents (e.g., Agent Orange) if he has one of the listed Agent 
Orange presumptive diseases.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied:  chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The veteran's VA medical records show that in November 2003, 
he was found to have a pancreatic mass.  In January 2004, an 
excision of the mass was conducted and a biopsy of the mass 
revealed malignant Islet cell tumor and a biopsy of one of 
the liver lesions was consistent with metastatic disease.  
The veteran alleges that his pancreatic cancer is a result of 
being exposed to Agent Orange while in service in Vietnam.  
Although the record shows that the veteran served in Vietnam 
and is presumed to have been exposed to Agent Orange during 
that time, pancreatic cancer is not a listed disability for 
which presumptive service connection is allowed, according to 
38 C.F.R. § 3.309(e).  Further, although the veteran asserted 
during his December 2005 Board hearing that pancreatic cancer 
should be found as related to exposure to Agent Orange, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of pancreatic cancer.  38 C.F.R. § 
3.309(e).  Therefore, service connection for pancreatic 
cancer is not warranted on a presumptive basis as due to 
Agent Orange exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  In this regard, the veteran's 
service medical records show that in July 1969, he complained 
of diarrhea for two days and was diagnosed with mild 
gastroenteritis.  He returned for treatment three days later 
with complaints of stomach cramps with no nausea.  However, 
the veteran's March 1970 separation examination does not show 
that he had any disabilities and the remaining service 
medical records are void for any diagnosis of pancreatic 
cancer or treatment of symptoms of pancreatic cancer in 
service.  In addition, the first evidence of a diagnosis of 
pancreatic cancer is within the veteran's VA outpatient 
medical records that show he was diagnosed with a pancreatic 
mass in November 2003 and pancreatic cancer in January 2004.  
This is more than one year after his discharge from service.  
In addition, there is no medical evidence of record that 
shows that the veteran's pancreatic cancer is related to his 
service.  Therefore, service connection is not warranted for 
pancreatic cancer on a presumptive basis or a direct basis.


ORDER

Entitlement to service connection for pancreatic cancer due 
to herbicide (Agent Orange) exposure is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


